—In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to serve a late claim, the claimant appeals from an order of the Court of *291Claims (Ruderman, J.), dated August 6, 1998, which denied the application.
Ordered that the order is affirmed, with costs.
The Court of Claims did not improvidently exercise its discretion in denying the claimant’s application for leave to serve a late claim (see, Court of Claims Act § 10 [6]; Matter of Gallagher v State of New York, 236 AD2d 400; Matter of Soble v State of New York, 189 AD2d 970; Matter of Donaldson v State of New York, 167 AD2d 805, 806). The claimant failed to provide a legally acceptable excuse for her eight-month delay in filing a claim against the defendant (see, Mattice v Town of Wilton, 160 AD2d 1195; Erca v State of New York, 51 AD2d 611, affd 42 NY2d 854; cf., Weaver v State of New York, 112 AD2d 416). In addition, there is no evidence that the defendant acquired actual knowledge of the essential facts constituting the claim within 90 days or a reasonable time thereafter. Thus, the defendant would be substantially prejudiced in maintaining a defense (see, Matter of Sverdlin v City of New York, 229 AD2d 544; Matter of Wertenberger v Village of Briarcliff Manor, 175 AD2d 922). Ritter, J. P., Santucci, Thompson and Gold-stein, JJ., concur.